 In the Matter of THE TRIPLETT ELECTRICAL INSTRUMENT COMPANY,THE DILLER MANUFACTURING COMPANY, DOING BUSINESS UNDER THEFIRM NAME AND STYLE OF - READRITE METER WORKSandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, LOCAL No.714Case No., C-1689.-Decided December 13, 19.40Jurisdiction:electrical instrument manufacturing industry.Unfair Labor PracticesInterference, Restraint, and CoercionEviction of union organizer from respondent's public reception office, wit-nessed by employees and accompanied by advice to "get out of town," violativeof Section 8 (1).Discrimination:discharge for union activitiesRemedial Orders:reinstatement and back pay.'Mr. Max W. Johnstone,for the Board.Wheeler, Bentley cf' Cory, by Mr. H. 0. Bentley, Mr. C. H. Neville,andMr. C. H. Cory,of Lima, Ohio, for the respondents.Mr. Edwin Beal,of Mansfield, Ohio, for the Union.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon, charges duly filed by United Electrical, Radio & MachineWorkers of America, Local No. 714, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Eighth Region (Cleveland, Ohio), issuedits complaint,, dated May 25, 1940, against The Triplett ElectricalInstrument Company, herein called the Triplett Company, and TheDiller Manufacturing Company, doing business under the firm nameand style of Readrite Meter Works, herein called the Diller Company,alleging that the Triplett Company and the Diller Company, hereincollectively called the respondents. at their plants in Bluffton, Ohio,'At the opening of the hearing, the name of the Union was amendedwithout objectionto read as above set forth. In the complaint as issued,the Union was identified as UnitedElectrical and Radio Workers of America, LocalNo. 714.28 N. L.R. B., No. 85.572 THE TRIPLETTELECTRICAL INSTRUMENT COMPANY573had engaged in and were engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.The complaint, accompanied by a notice ofhearing thereon, was duly served on the Triplett Company, on theDiller Company, and on the Union.With respect to the unfair labor practices, the complaint allegedin substance that the respondents at their Bluffton plants (1) duringthe'moiiths of November and December 1939, and thereafter, inter-fered with, restrained, and coerced their employees by various acts,including specifically a forcible ejection of Edwin Beal, a representa-tive of the Union, from the respondents' public reception office on orabout November 27, 1939, accompanied by threats that he had betterget out of town; and (2) discharged Harley Kohler on or aboutDecember 26, 1939, and at all times thereafter refused to reinstatehim, to discourage membership in and activity on behalf of theUnion.On May 28, 1940, the respondents duly filed theiranswer, in effectadmitting the Board's jurisdiction but specifically denying the al-leged unfair labor practices.2Pursuant to notice ,3 a hearing was held in Lima, Ohio, on June 17and 18, 1940, before Earl S. Bellman, the Trial Examiner dulydesignated by the Board.The Board and the respondentswere rep-'resented by counsel and the Union by a representative.All partiesparticipated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the close of the Board's case, amotion by counsel for the Board to amend the pleadings to conformto the proof was granted without objection.' The respondents movedto dismiss the complaint for failure of proof at the close of theBoard's case, again at the close of the respondents'case, and againat the close of the hearing.Ruling was reserved on these motions.During the course of the hearing, the TrialExaminer made variousrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed these rulings and finds that noprejudicial errors were committed.The rulings are herebyaffirmed.On September 30, 1940, the Trial Examiner filed his IntermediateReport, copies of which were duly served on the Triplett Company,on the Diller Company, and on the Union. In the Intermediate8 The Trial Examiner stated at the hearing that, inasmuch as none of the partiesobjected,a letter received by the Regional Director from the Triplett Company on May28, 1940,denying the allegations of unfair labor practices in the complaint,would beconsidered as an answer to the complaint:8The Triplett Company having requested a postponement,of the hearing,the RegionalDirector issued and served on the parties an order postponing the hearing until June'17,1940. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport he (1) denied the respondents' motions to dismiss the com-plaint, (2) found that the, respondents had engaged in the unfairlabor practices alleged, and (3) recommended that they cease anddesist therefrom and take certain affirmative action.Thereafter, the Triplett Company duly filed its exceptions to theIntermediate Report.'The Board has considered the exceptions and,in so far as they are inconsistent with the findings, conclusions, andorder hereinafter set forth, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe Triplett Electrical Instrument Company was incorporatedunder the laws of the State of Ohio in 1932. The Diller Manufac-turing Company, doing business under the firm name and style ofReadrite Meter Works, was incorporated under the laws of the Stateof -Ohio in 1909.5The respondents operate and control under jointmanagementtwo plants in Bluffton, Ohio, known as the Triplettplant and the Readrite plant.R. L. Triplettserves aspresidentof the respondents and as general manager of both plants.6Therespondents have their principaloffices atBluffton, and together em-ploy about 250 persons.-The respondentsare engagedjointly in the production, manu-facture, sale,and distribution of electricalmeasuringinstruments.The raw materials used in the manufacture of finished products con-sist, for the most part, of pressed steel and bakelite, approximately50 per cent of such raw materials being received from outside theState of Ohio.The annual value of the respondents' manufacturedproducts is in excess of $300,000, approximately 75 per cent ofsuch finished products being sold and shipped outside the State ofOhio.It was stipulated by the respondents that theyare engaged'in interstate commerce within the meaning of the Act.7'The Board received a letter from the Triplett Company on October 24,1940, in whichit excepted to the Trial Examiner's findings of unfair labor practicesThe Board there-after advised the Triplett Company to serve a copy of its letter on the Union and tosubmit four additional copies thereof to the Board if it desired to have the letter consid-ered as its Exceptions to the Intermediate Report.The Triplett Company thereaftersubmitted four additional copies of its letter to the Board and stated that copies thereofhad also been mailed to the Union.In the letter of the Triplett Company received by the Board on October 24, 1940, ashereinbefore set forth, it was stated that "The Diller Mfg. Company...dissolved andwent out of business in June, 1940 "Triplett testified that the respondents were"his companies."'The record discloses that the respondents are operated as a joint enterprise,and notas competitors.Moreover,the respondents are represented in this proceeding by the sameattorneys,and entered into a stipulation concerning the amount of their combined rawmaterials and finished products which were transported in interstate-commerce THE TRIPLETT ELECTRICAL INSTRUMENT COMPANY575II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, LocalNo. 714, is a labor organization, admitting to membership employeesof the respondents employed, at the Bluffton plants. It is affiliatedwith the Congress of Industrial Organizations.III.THE UNFAIR LABOR PRACTICESA. BackgroundOn March 7, 1938, after a hearing on a complaint theretoforeissued by the Board alleging that the respondents, at their Blufftonplants, had engaged in and were engaging in certain unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(2), (3), and (5) and Section 2 (6) and (7) of the Act, the Boardduly issued a Decision and Order 8 finding that the respondents hadengaged in the alleged unfair labor practices,9 and ordering therespondents (1) to cease and desist from engaging in such practices;(2) to disestablish the Committee of 17 and The Bluffton ElectricalAssociation, Inc. as collective bargaining representatives; (3) to re-instate four named employees with back pay; (4) to offer back pay toall employees who had been locked out and subsequently reinstated 10and to an employee who had been suspended for several weeks; (5)to bargain collectively with the Union ".upon request; and (6) to postnotices stating that the respondents would cease and desist as afore-said and would disestablish the Committee and the Association.Thereafter, in November and December 1938, the respondents, theUnion, and an attorney- for the Board entered into a stipulationproviding for a consent decree modifying and enforcing the Board'sorder of March 7, 1938,12 in settlement of the aforesaid case, andagreeing to reinstate 14 named employees with back pay, in settle-ment of another case-designated in the Board's files as Case No.C-855, involving the same parties and plants.13Pursuant to the stipulation and proposed consent decree, therespondents in January 1939 posted notices in their plants statings 5 N L R B. 835.The Board dismissed the allegations of the complaint with respect to the respondents'domination of the T R Club, upon a finding that it was not a labor organization, and withrespect to their discrimination against certain employeesiO The respondents employed approximately 300 persons at the time of the lock-out.^'The Union's name at that time was United Electrical and Radio Workers of America,Local No. 714.-iSThe consent decree, which omitted certain parts of the Board's order, was subse-quently entered by the Circuit Court of Appeals for the Sixth Circuit on February 16,1939I- In Case No. C-855, a hearing had been held and an Intermediate Reporthad baaMfiled and served, but the Boaidhad not issueda Decisionand Order. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they would- cease and desist from in any manner discouragingmembership in the Union; from in any manner encouraging member-ship in, or dominating or interfering with the administration of, orcontributing support to, the Committee of 17, or TheBluffton Elec-tricalAssociation, Inc., or any other labor organization; and from inany other manner interfering with, restraining, or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act.Thenotices further stated that the respondents would withdraw recog-nition from and completely disestablish the Committee of 17 andThe Bluffton Electrical Association, Inc. as collective bargainingrepresentatives of any of the employees.On or about January 12, 1939,,when nine of the employees werereinstated, pursuant' to the stipulation and proposed consent decree,each was interviewed individually by Arden, R. Baker, the respond-ents' personnel manager.Baker informed them that their returnto work would cause a lot of friction in the plant,14 and stated thathe hoped they would do everything possible to quiet things down.The employees gave assurances that they would do their part towardrestoring harmony, and requested that they be met halfway in at-tempting to avoid friction.Baker also told the employees thatbusiness was going to get worse and that they must expect the plantto operate on short time.Thereafter, the Union addressed a letter toPresident Triplett, dated ' January 12, 1939, setting forth the sub-stance of the discussions had with Baker, calling attention to Baker'sdiscouraging remarks, and offering full cooperation and friendliness 15So far as the record discloses, the respondents did not reply to thisletter.On April 6, 1939, Harley G. Kohler, one of the nine reinstatedemployees, went to George H. Klay, machine superintendent of theTriplett plant, and asked to be transferred to some other kind ofwork where he might get more time than the 4 days a week he hadbeen receiving.Kohler testified that Klay replied that he would haveto stay on the job where he was or quit, and that Klay added, "If youpeople had not lied the way you did in the other hearing, why, things14These nine employees were all membersof the Union.11This letter stated, amongother things :We were somewhatdisappointed at the consistently discouiagingtone taken byMr. Baker when he spoke to us.We were sure he 'did not intend the atmospherewhichsurrounds us at workin the factoryand whichis to prevade the factory isto become discouraging and oppressivebecause of the reinstatementof union mem-berswewould urgethat you watch this element in the situation,since sofar as wecan see,it is the only thing thatmight influenceemployees who ai e at present notunion members to cause the frictionon the plant, which Mr. Bakersaid he feared.In conclusion may we assure you asofficially representing the Triplettorganiza-tions, thatit is the earnest desire of the members of our unionthat the most friendlyrelationship be established and maintainedbetween theunion membersand yourcompanieswe will exert everyeffort possibletoworkin harmony,with a spiritof cooperation and friendliness, between employer and employee, . . . ,THE TRIPLETT ELECTRICAL INSTRUMENT COMPANY,577would be different." 16 Immediately after this conversation, Kohlerwrote down upon a slip of paper the substance" of Klay's statement.Kohler's memorandum is dated April 6, and reads as follows :George said this God damn Tieing has got to be stopped, andhe was going to see that it was.He also said he was going tomake a check on everything I did from now on.When Superintendent Klay was called to the stand by the respond-ents, he did not testify concerning the foregoing incident.Hence,Kohler's testimony is uncontradicted.While Kohler's memorandumof April 6 does not indicate what "lieing" Klay was referring to,it is clear from, Kohler's uncontradicted testimony at the hearingthat Klay, as the Trial Examiner found, was referring to the testi-mony of union witnesses at former Board hearings involving therespondents.The above conversation of Superintendent Klay withKohler clearly shows the hostility of the respondents toward theUnion.In view of the history of the respondents' labor relations, as' aboveset forth, it is evident that the attitude of the respondents toward theUnion was hostile.The specific unfair labor practices alleged inthe complaint and discussed hereinbelow, namely, the ejection ofBeal on November 27, 1939, and the discharge of Kohler on December26, 1939, must be evaluated in the light of the attitude of the respond-ents and the background above set forth.B. The ejection of Beal on November ^07, 1939During approximately a year preceding November 27, 1939, theUnion made no attempt to organize the respondents' employees.Onthe morning of November 27k, 1939, however, the Union's inactivityterminated.On that morning organizational efforts were initiatedby the distribution of a letter-size mimeographed handbill addressedto "Triplett-ReadriteWorkers."The leaflet emphasized the impor-tance of raises in pay to workers, the success of the Union in gettingsuch raises at another plant, and the necessity for joining the Unionin order to get such raises to meet mounting living costs.The leaf-lets were passed out to employees of the Triplett and Readrite plantsas they were going into work on the morning of November 27, byEdwin Beal, an international representative of the Union, assistedby three members of another local of the Union from Lima, Ohio.Shortly before 8 o'clock, after most of the leaflets had been passedout, Beal entered the respondents' public lobby at the Triplett plant16Klay referred to the hearing on which the Board's Decision and Order of March 7,1938, was based.Kohler was one of the employees «bo had testified at this hearing. 578DECISIONS,OF NATIONAL LABOR RELATIONS BOARDwith some of the leaflets in his hand. -Beal testified,in part, that hewent into the public lobby to give the three remaining copies of theleaflet to the respondents for their information and their files, as hehad done in "every other plant"; that he found no girl at the infor-mation booth and no one in the lobby; that he looked around andwas about to go when Superintendent May rushed out of an adjoiningprivate office, and began pushing him out of the front door, saying,"You get out of here."Beal further testified that he did not remem-ber the exact language May used, but that it was very brusque; thathe offered no resistance;that he was pushed,through the doorwaywhile he was trying to explain that he wanted to leave the leafletswith the management for its, files, but that he was drowned out withthe shout, "Get out of here."He also testified that, as a last wordto him, after he was outside on the sidewalk and Klay was standingin the office door, May said, "You had better get out of town.",Uponcross-examination, Beal denied that he had made any attempt to gointo the inner office where the clerical employees work, or that Mayhad told him that he could not go in there., Beal did not claim thathe suffered any physical injury during the ejection.Two of the three men who 'helped Beal distribute leaflets werecalled by the Board to testify.One testified that, after, Beal wasevicted,he saw Beal in the middle of the sidewalk with May in thedoor"waving his arms and gesticulating";that it appeared Klaywas saying something, but that he (the witness) was too far away tohear.The other testified that just before they were ready to returntoLima, Beal said he wanted to take a-couple of leaflets into themanagement; that Beal started in with a couple of the leaflets, butwas pushed out by May as soon as he got inside;and that after theeviction he (the witness) heard Klay and Beal carrying on a conver-sation but was "too far away to get any of the conversation."May testified that he first learned of the distribution of the hand-billswhen some of the employees came in with them,and he "sur-mised that probably the Union was outside passing them out"; thathe then walked into the general office, adjoining the public lobby,and stood there and watched out of a window for awhile; that henoticed Beal outside coming toward the door of the lobby, andwatched him until he heard the door open; and that he then walkedfrom the window in the general office to the door between the lobbyand the general office.According to May, Beal glanced at the infor-mation window,did not stop there, but walked by it and approachedMay, holding out some leaflets.May testified that he did not "re-member what I said to him first, but after he said he wanted to passthe papers . . . I told him to get out."May testified further thatBeal made no attempt to go, so he took him by the arm and led him THE TRIPLETT ELECTRICAL INSTRUMENT COMPANY579toward the door, telling Beal that he could distribute, the leaflets onthe street but not in the building.During his testimony Klay in-sisted that he understood from Beal's statement that Beal wantedto pass out the leaflets to employees in the general office.Klay deniedthat any conversation took place at the door after he had taken Bealout, or that he made any statement to Beal to the effect that Bealhad better get out of town.Josephine Klay, a daughter of Superintendent, Klay and an em-ployee in the respondents' general office, testified, among other things,when called by the respondents, that members of the general publicwho called at the respondents' office are ordinarily not treated as Bealwas treated on November 27.After Miss Klay had become confusedduring cross-examination, the Trial Examiner asked her to state insequence all the conversation which, she had heard between her fatherand Beal.Thereupon Miss Klay testified that the first thing she hadheard was her father's statement, "Out, brother"; that Beal then said,"I would like to hand out these pamphlets"; and that the foregoingwas all she heard either Beal or her father say.A second generaloffice employee called by'the respondents testified in part that Klaywalked out into the public lobby and there said to Beal, "Out, brother" ;and that the two men were in the middle of the public lobby withrelation to the outside door and the general office door when Klay said,"Out, brother," to Beal.The Trial Examiner found that Beal was a highly credible witnessand that his explanation of the reason for entering the respondents'lobby was a reasonable one.The testimony as to what took placethereafter must be considered in the light of the respondents' suspicionand hostility toward the Union, and the fact that the handbills passedout that morning constituted the Union's first attempt in approxi-mately a year to organize the respondents' employees.Moreover,Beal's testimony that Klay was in the public lobby when he firstcon-versed with Beal was corroborated by one of the respondents' ownwitnesses.Klay admitted that he opened the conversation, butclaimed that he could not recall what he said first.Beal's testimonythat Klay's-statement was, "You get out of here," was substantiallycorroborated by Josephine Klay and another general office employeecalled by the respondent.We credit the testimony of Beal. It ispossible that Beal's attempted explanation during the commotionwhich followed was misunderstood as a request to pass out leaflets tothe employees.From the testimony of all three witnesses called bythe Board, it is evident that Klay did make some parting remark toBeal after evicting him.The statement attributed to Klay by Bealafter the eviction, that he had better get out of town, ,is in keepingwith Klay's hostility toward the Union, as he had previously expressed413i97-42-vol 25--35 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDit to Kohler when he said, "If you people had not lied the way you didin the other hearing, why, things would be different."WhenBeal's credible testimony concerning the circumstances sur-rounding his eviction from the respondents' public lobby is, analyzedin the light of the testimony of the other five witnesses and in relationto the physical surroundings in which the incident occurred, it is clearthatBeal'saccount on all material points is believable.The TrialExaminer gave it full credence.Accordingly, we find that on Novem-ber 27, 1939, when Edwin Beal was engaged in lawful and peacefulactivity, the respondents' superintendent, George Klay, within theview of several of the respondents' employees, forcibly ejected Bealfrom the respondents' public reception office and informed Beal thathe had better get out of town.We find further that such action wasnot in accordance with the treatment ordinarily accorded to personsentering the respondents' public lobby, and that it was motivated bythe respondents' hostility to the Union.We find that, by the eviction of Edwin Beal on November 27, 1939,as above setforth, the respondents interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed inSection 7 of the Act.17C. The discharge of Kohler on December 06, 1,939'Harley, G. Kohler was one of the members of the Union who wasreinstated in January 1939, pursuant to the aforesaid stipulation.Kohler also figured in-the incident of April 6, recounted above, -inwhich Superintendent Klay referred to 'union members as having liedat a former Board hearing, and stated that things would have beendifferent if they had not done so.Shortly after the ejection of Beal by Superintendent Klay on No-vember 27, the Union decided to secure a list of the respondents'employees to facilitate its organizational campaign.Kohler was askedby his sister, the recording secretary of the Union, to assist in ' com-17Cf.MatterofWestKentucky Coal CompanyandUnited Mine Workers of America,District No23, 10 N. L R. B. 88, where the Board specifically found that the company'ssuperintendent,by following,interfering with, and threatening union organizers,engagedin interference, restraint,and coercion;and ordered the company in part to cease and desistfrom"following or trailing any person, or in,any other manner intimidating or interfer-ingwith the right of any person,in.consulting,conferring or advising withtalking to, meeting,or assisting"the company's employees in regard-to their exercise ofthe rights guaranteed in Section 7 of the Act.Cf., also,Matter of Mexia Teatile MillsandTextileWorkers Organizing Committee,11 N L. R B 1167,enf'd,Mexia TextileMills v. National Labor Relations Board,110 F. (2d) 565(C. C A 5), wherethe Boardspecifically found that the company's superintendent, in follouing a union organizes tohis hotel for the purpose of intimidating him, engaged in interference,,restraint, andcoercion;andMatter of The Van Ideistine CompanyandDistrict#50 of the UnitedMineWorkers of America,17N.L.R B 771,' where the Board specifically foundthat an instruction of the company's superintendent to an ordinary employee to kick theunion organizer"in the pants"constituted interference,restraint,and coercion. THE TRIPLETTELECTRICAL INSTRUMENT COMPANY581pleting thelist.18During the noon hour on December 6, 1939, Kohlerwent into the respondents',mainplant and copied the names of theemployees from the time cards in the rack.He was observed byGideon Luginbuhl, the respondents' watchman, who continued towatch him for about a half hour until Kohler finished copying thenames.At the time there was no rule prohibiting the copying of thenames,and Luginbuhlat no timetoldKohler that it was improperfor him to do so.However, Luginbuhl asked Kohler why he was copy-ing the names,and Kohler replied, "I am taking their names to sendthem Christmas greetings."Luginbuhl then observed, "I know whatyou are doing it for; that is to send out, your C. I. O. literature."Kohler did not attempt to deny this observation.Luginbuhl immediately reported the incident to Klay, who in turnreported it to Triplett, the respondents' president, upon Triplett'sreturn from a business trip shortly thereafter.None of Kohler'ssuperiors ever questioned him concerning the incident, nor did theyreprimand or discipline him in any way.According to Triplett, on December 26, 1939, he received a reportfrom the chiefengineerconcerning some missing plans.He there-upon recalled the incident in which Kohler had copied names fromthe time cards 3 weeks earlier, and determined to have Kohler calledin for questioning.Triplett questioned Kohler in the presence ofKlay, and inquired whether Kohler knew anything concerning themissing plans.Kohler denied any knowledge of the plans. Triplettthen asked him whether he had ever taken any information from therespondents' records.Kohler first replied in the negative, but, uponbeing reminded that he had been seen copying names from the timecards, admitted that he had done so. Triplett asked the reason forhis having done so' and what he intended to do with the informa-tion.Kohler replied that he "didn't think that was any of his[Triplett's]business."Triplett testified that he thereupon becameincensed, and told Kohler that he was discharged,' saying, accordingtoKohler, "Mr. Beal told you to do this, didn't he?" 19Kohler thenadmitted copying thenamesfrom the time cards at Beal's request,whereupon Triplett repeated his statement that Kohler was "fired,"and told him to go to the office and get his check.Kohler was notthereafter reinstated by the respondents.On December 27,, 1940, the day following Kohler's discharge, Per-sonnel Manager Baker signed a report for the Ohio UnemploymentISThe meeting, of the Union at which it was definitely decided to get a mailing listtook place on the first Tuesday in December, which was December 5.18Both Triplett and Klay testified that, after Kohler had peen told that he was dis-charged because of his reply, it was Kohler who first mentioned the name of Beal, statingthat he had copied the names at Beal's request.The Trial Examiner did not credit thistestimony,nor do we '582DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompensation Commission certifying that Kohler was, discharged"for taking Company records from the premises."At the hearing,however, Triplett testified that he was not accusing Kohler of takingany company records, but that he had discharged Kohler solely be-cause of'Kohler's response when he attempted to "secure information"as to Kohler's purpose in copying the names.The respondents didnot call Personnel Manager Baker to testify, nor did the respondentsoffer any explanation for the contradictory reasons for Kohler's dis-charge given by Baker on the report and by Triplett at the hearing.It is clear that Kohler's remark, which the respondents assert wasthe only reason for his discharge, was provoked-by Triplett's rhetori-cal question designed.to make Kohler confess his union activity, andwas not, as the respondents argue, an insolent response to a perfectlyproper and/bonaFaderequest for information.As has been foundabove, the respondents were hostile toward the Union.Shortly be-foreKohler's discharge, the Union had renewed its organizationalcampaign among the respondents' employees, and, in connectiontherewith, Beal had been evicted by Klay.While Kohler had beenseen copying names from the respondents' time cards almost 3 weeksprior to his discharge, the respondents did not speak to him or dis-cipline him for his action.Although Kohler's reply to Triplett, to the effect that it was noneof Triplett's business why Kohler had copied the names, was im-proper, we are satisfied that it was not the true cause of the dis-charge.Manifestly, the respondents' deep-seated hostility toward theUnion was basically responsible, for- it caused Triplett to determineto call Kohler in for questioning on December 26 and to ask a ques-tion which, since he already knew the answer, can only be viewedas another attempt to inquire into and discourage\union activity. Inour view, Kohler's improper remark merely caused the respondents'smoldering anti-union hostility to flare up, and, except for this pent-up hostility, would not have brought about his discharge.The fore-going conclusion is confirmed by the fact that Triplett consummatedthe discharge even after Kohler, by giving Triplett the informationrequested, had in effect rescinded the "uncooperative" statement whichTriplett testified caused the discharge.Moreover, the reason assignedby Baker the following day for Kohler's discharge was at variancewith the reason assigned by Triplett at the hearing, and clearly in-dicates that Triplett's testimony attempted to justify the dischargerather than to explain its cause..Under all the circumstances prevailing in this case, we find thatthe respondents discharged Harley G. Kohler on December 26,,1939,and have since refused to reinstate him, becaused of his membershipin and his activity on behalf of the Union, and that the respondents,by so doing, discriminated in regard to the hire and- tenure, of em- THE .TRIPLETT ELECTRICAL INSTRUMENT COMPANY583ployment of Harley G. Kohler to discourage membership in theUnion ; and that the respondents thereby interfered with, restrained,and coerced employees in the exercise of the rights guaranteed in-Section 7 of the Act.2°IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above,occurring in connection with the operations of the respondents de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing connnerceand the free flow of commerce.THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and totake certain affirmative action hereinbelow described, which we findnecessary to effectuate the policies of the Act.Having found that the respondents, by discharging Kohler andthereafter refusing to reemploy him, discriminated in regard to hishire and tenure of employment, we shall order them to offer Kohlerimmediate and full reinstatement to his former or a substantiallyequivalent position, without prejudice. to his seniority and 'otherrights and privileges, and to make Kohler whole for any loss of payhe suffered by reason of the discrimination against him, by paymentto him of a sum of money equal to that which he normally wouldhave earned as wages from December 26, 1939, to the date of the offerof reinstatement,' less his net earnings,21 if any, during said period.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :20At no time did the respondents make an issue of 'whether Kohler was employed bythe Triplett Company or the Diller Company just prior to his dischargeOn the contrary,Kohler testified that he was then employed by the Triplett Company, and the report signedby Baker on the day after Kohler's discharge stated that the employei'sname was theTriplett Company.21By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondents,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union, Local2590,8 N L R.B 440.Monies receivedfor work performed upon Federal,State,county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. National Labor Rela-tions Board,decided by United States Supreme Court, November 12, 1940. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.United Electrical, Radio & Machine Workers of America, LocalNo. 714, affiliated with the Congress of Industrial Organizations, isa labor organization, within the meaning-of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employmentofHarley G. Kohler, thereby discouraging membership in UnitedElectrical, Radio & Machine Workers of America, Local No. 714, therespondents have engaged in and are engaging in unfair labor prac-tices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing employees in theexercise of the rights guaranteed in Section 7 of the Act, the respond-•nts have engaged in and are engagingin unfairlabor practices, withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondents, The Triplett Electrical Instrument Company, and TheDiller Manufacturing Company, doing business under the firm nameand style of Readrite Meter Works, Bluffton, Ohio, and their officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Electrical, Radio & Ma-chine Workers of America, Local No. 714, affiliated with the Congressof Industrial Organizations, or any other labor organization of theiremployees, by discharging or refusing to reinstate any of their employ-ees or in any other manner discriminating in regard to the hire ortenure of their employment or any term or condition of their employ-ment ;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, or to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, as guaranteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Harley G. Kohler immediate and full reinstatement tohis former or a substantially equivalent position,.without prejudice tohis seniority and other rights and privileges; THE TRIPLETT ELECTRICAL INSTRUMENT COMPANY585(b)Make whole Harley G. Kohler for any loss of pay he suffered, byreason of the respondents' discrimination in regard to his hire andtenure of employment by payment to him of a sum of money equalto that which he would normally have earned as wages from December26, 1939, the date of the discrimination against him, to the date of theoffer of reinstatement, less his net earnings,22 if any, during saidperiod ;(c) Post immediately in conspicuous places in each department of therespondents' plants, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to their employeesstating (1) that the respondents will not engage in the conduct fromwhich they are ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that the respondents will take the affirmative actionset forth in paragraphs 2 (a) and (b) of this Order; and (3) that therespondents' employees are free to become or remain members of UnitedElectrical, Radio & Machine Workers of America, Local No. 714, andihat the respondents will not discriminate against any employee becauseof membership or activity in that organization ;(d) Notify the Regional Director for the Eighth Region in writingwithin ten (10) days from the date of this Order, what steps therespondents have taken to comply herewith.CHAIRMAN HARRY A. MILLIs took no part in the consideration of theabove Decision and Order.22See footnote 21,supra.